Name: Political and Security Committee Decision (CFSP) 2018/1219 of 23 August 2018 on the appointment of the EU Force Commander for the European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA) and repealing Decision (CFSP) 2017/2432 (EUNAVFOR MED/1/2018)
 Type: Decision
 Subject Matter: regions and regional policy;  European construction;  defence;  EU institutions and European civil service;  natural environment
 Date Published: 2018-09-07

 7.9.2018 EN Official Journal of the European Union L 226/5 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2018/1219 of 23 August 2018 on the appointment of the EU Force Commander for the European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA) and repealing Decision (CFSP) 2017/2432 (EUNAVFOR MED/1/2018) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Decision (CFSP) 2015/778 of 18 May 2015 on a European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA) (1), and in particular Article 6 thereof, Whereas: (1) Pursuant to Article 6(1) of Decision (CFSP) 2015/778, the Council authorised the Political and Security Committee (PSC) to take decisions on the appointment of the EU Force Commander for the EUNAVFOR MED operation SOPHIA (EU Force Commander). (2) On 13 December 2017, the PSC adopted Decision (CFSP) 2017/2432 (2) appointing Rear Admiral (LH) Alberto MAFFEIS as EU Force Commander. (3) The EU Operation Commander has recommended the appointment of Rear Admiral (LH) Stefano TURCHETTO to succeed Rear Admiral (LH) Alberto MAFFEIS as the new EU Force Commander as from 13 September 2018. (4) On 16 July 2018, the EU Military Committee supported that recommendation. (5) A decision on the appointment of Rear Admiral (LH) Stefano TURCHETTO should be taken and Decision (CFSP) 2017/2432 should be repealed. (6) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 Rear Admiral (LH) Stefano TURCHETTO is hereby appointed as EU Force Commander for the European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA) as from 13 September 2018. Article 2 Decision (CFSP) 2017/2432 is hereby repealed. Article 3 This Decision shall enter into force on 13 September 2018. Done at Brussels, 23 August 2018. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 122, 19.5.2015, p. 31. (2) Political and Security Committee Decision (CFSP) 2017/2432 of 13 December 2017 on the appointment of the EU Force Commander for the European Union military operation in the Southern Central Mediterranean (EUNAVFOR MED operation SOPHIA) and repealing Decision (CFSP) 2017/1534 (EUNAVFOR MED/3/2017) (OJ L 344, 23.12.2017, p. 20).